Exhibit 10.2

PHARMERICA CORPORATION

Stock Option Agreement

This Stock Option Agreement (the “Agreement”), effective as of August     , 2007
(the “Grant Date”), is entered into by and between PharMerica Corporation, a
Delaware corporation (the “Company”), and Gregory Weishar (the “Optionee”), an
individual providing services as Chief Executive Officer of the Company.

WHEREAS, on January 14, 2007, the Company and the Optionee entered into a letter
agreement outlining the terms of the Optionee’s employment with the Company (the
“Letter Agreement”);

WHEREAS, the Letter Agreement provides, in part, that following the closing of
the transaction contemplated by the Master Transaction Agreement, dated
October 25, 2006, and signed by and between AmericsourceBergen Corporation and
Kindred Healthcare, Inc. (together with the other parties named in such Master
Transaction Agreement) (the “Closing”), the Company will grant to the Optionee a
nonqualified stock option (the “Option”) to purchase shares of the Company’s
common stock (“Stock”) representing 1.0% of the Fair Market Value of the shares
of the Company’s Stock outstanding immediately after the Closing at an exercise
price equal to the closing price per share of Stock on the Grant Date;

WHEREAS, in connection therewith, this Option award is made pursuant to the
PharMerica Corporation 2007 Omnibus Incentive Plan (the “Plan”); and

WHEREAS, all capitalized terms not defined herein shall first have the meaning
as set forth in the Letter Agreement, and if not so defined therein, then in the
Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

1. Grant of Option. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Optionee the right (the
“Option”) to purchase from the Company [                    ] shares of the
Company’s Stock. This Option shall not constitute an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

The Optionee’s right, if any, to continue to serve the Company as Chief
Executive Officer will not be enlarged or otherwise affected by the receipt of
this Option, and the receipt of this Option will not in any way restrict the
right of the Company to remove the Optionee at any time from such position.

2. Price. The purchase price for the shares of Stock subject to the Option
granted pursuant to this Agreement is $         per share (the “Exercise
Price”), which is equal to the Fair Market Value of a share of the Company’s
Stock on the Grant Date.



--------------------------------------------------------------------------------

3. Vesting and Exercise of Option. Except as otherwise provided herein, the
Option granted pursuant to this Agreement shall vest and be exercisable as
follows:

(a) Vesting of Option. Subject to Section 2(b) below, if the Optionee remains
continuously employed with the Company, the Optionee shall become vested in the
Option in accordance with the schedule below.

 

Vesting Date

 

Total Number of Options Vested

 

Total Percentage of Option Vested

January 1, 2008

  [                    ]   25%

December 31, 2008

  [                    ]   50%

December 31, 2009

  [                    ]   75%

December 31, 2010

  [                    ]   100%

Once vested, the Optionee may exercise the Option, in whole or in part, at any
time and from time to time, prior to the earlier of the date that the Option
terminates as set forth in Section 3(d) below or the date that the Option ceases
to be exercisable as set forth in Section 2(b) below.

(b) Acceleration of Vesting of Option and Exercise Periods.

(i) If the Optionee’s employment is terminated by the Company without Cause or
the Optionee resigns from employment with Good Reason prior to the end of the
Term of the Letter Agreement, the Option shall become vested (to the extent the
Option is not vested at the Termination Date) to the extent that it would have
become vested on or before the third anniversary of the Optionee’s Termination
Date had the Optionee’s employment continued through such third anniversary. In
such case, the vested portion of the Option shall be and remain fully
exercisable only until the earliest of a Change in Control upon which all other
compensatory stock options cease to be exercisable, the second anniversary of
the Optionee’s Termination Date and August     , 2017.

(ii) In the event of the Optionee’s termination of employment by reason of an
expiration of the Term due to the Company’s delivery of written notice of
non-renewal, the Option shall become vested (to the extent the Option is not
vested at the Termination Date) to the extent that it would have become vested
on or before the second anniversary of such Termination Date had the Optionee
remained employed by the Company through such second anniversary. In such case,
the vested portion of the Option shall be and remain fully exercisable only
until the earliest of a Change in Control upon which all other compensatory
stock options cease to be exercisable, the second anniversary of the Optionee’s
Termination Date and August     , 2017.

(iii) In the event of the Optionee’s termination of employment by reason of an
expiration of the Term due to the Optionee’s delivery of written notice of
non-renewal, or a termination of the Optionee’s employment due to the Optionee’s
death or disability, the Option shall become vested (to the extent the Option is
not vested at the Termination Date) to the extent that it would have

 

2



--------------------------------------------------------------------------------

become vested on or before the first anniversary of such Termination Date had
the Optionee remained employed by the Company through such first anniversary. In
such case, the vested portion of the Option shall be and remain fully
exercisable only until the earliest of a Change in Control upon which all other
compensatory stock options cease to be exercisable, the first anniversary of the
Optionee’s Termination Date and August     , 2017.

(iv) If there is a Change in Control, the Option shall become fully vested and
exercisable on or before the date of such Change in Control. In accordance with
the Letter Agreement, the Company shall give the Optionee at least 30 days’
notice (or, if not practicable, such shorter notice as may be reasonably
practicable) prior to the anticipated date of the consummation of any Change in
Control pursuant to which holders of securities of any class then subject to the
Option receive cash, securities, or other property in respect of such securities
in connection with the Change in Control transaction. Upon receipt of such
notice and for the period through the consummation of the Change in Control (or
such shorter period as the Board, or the Committee, shall reasonably determine
and notify to the Optionee), the Optionee shall be permitted to exercise the
Option with respect to all securities then remaining subject to it in a fashion,
and at a time, that allows the Optionee to participate in the Change in Control
transaction. Upon the close of such exercise period, if, in connection with the
Change in Control transaction, all other compensatory stock options granted by
the Company cease to be exercisable, the Option will expire. Notwithstanding the
foregoing, if the Change in Control is not consummated and the Optionee has
exercised the Option pursuant to this Section 3(b)(iv), the Option shall be
deemed not to have been exercised, and shall be exercisable thereafter to the
extent it would have been exercisable if no such notice had been given.

(c) Exercise by the Optionee. Only the Optionee receiving the Option (or, in the
event of the Optionee’s legal incapacity or incompetency, the Optionee’s
guardian or legal representative and in the case of the Optionee’s death, the
representative of the Optionee’s estate) may exercise the Option.

(d) Termination of Option. Except as otherwise provided in Section 3(b) above,
the Option shall terminate upon the earliest of: (i) August      2017 (the tenth
anniversary of the Grant Date); (ii) the date that is ninety (90) days after the
Termination Date of the Optionee’s employment with the Company for any reason
other than for Cause or for any of the reasons specified in
Section 3(b)(i)-3(b)(iii) above; or (iii) the date of the Optionee’s termination
of employment for Cause.

4. Method of Exercise of Option. The Optionee may exercise the Option, in whole
or in part and to the extent it is then exercisable, by making payment of the
aggregate Option Exercise Price for the portion of the Option being exercised,
and of any associated withholding tax obligations, in any of the following
manners: (a) in cash (including by wire transfer or by a personal check backed
by sufficient funds); (b) by surrendering or attesting to ownership of vested
and nonforfeitable securities of the class then subject to the Option with an
aggregate Fair Market Value on the date of exercise equal to total amount owed
by the Optionee; (c) by electing to receive securities of the class then subject
to the option having a Fair Market Value, as of the date of exercise, equal to
the excess, if any, of (i) the Fair Market Value on the date of exercise of the
shares of Stock subject to the exercise over (ii) the sum of the aggregate
Option Exercise Price, and the applicable tax withholding amounts, for such
exercise; (d) in any other manner previously

 

3



--------------------------------------------------------------------------------

approved by the Board or the Committee; or (e) through any combination of the
foregoing. Shares of Stock purchased by the Optionee, by exercising the Option,
shall be delivered to the Optionee as promptly as reasonably practicable after
the exercise. However, if applicable, no such election to use shares of Stock
for the payment of withholding taxes shall be effective unless made in
compliance with any applicable requirements under Rule 16b-3(e) under the
Securities Exchange Act of 1934, or any successor rule, to the extent
applicable.

5. Limitations on Transfer. No Option is assignable or transferable by the
Optionee other than by will or under the laws of descent and distribution.

6. Rights as Stockholder. Neither the Optionee nor any executor or administrator
of the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Stock transferable
hereunder unless and until such shares have been fully paid and certificates
representing such shares have been endorsed, transferred, and delivered, and the
name of the Optionee (or of such personal representative or administrator of the
Optionee’s estate) has been entered as the stockholder of record on the books of
the Company.

7. Effect of Changes in Capitalization or Change in Control.

(a) Changes in Capitalization. In the event of any stock dividend,
recapitalization, reorganization, merger, consolidation, stock split,
combination or exchange of shares or any other significant corporate event
affecting the Common Stock or other securities then subject to the Option, the
Board, or the Committee, shall make appropriate adjustments to prevent
diminution or enlargement of the Optionee’s rights under the Option with respect
to the number and type of securities covered by the Option, and the Exercise
Price in respect thereof, all on no less favorable a basis than that which
applies to other then-outstanding compensatory options generally.

(b) Change in Control. In connection with a Change in Control immediately after
the consummation of which the Company has merged with, or is a direct or
indirect subsidiary of, an entity whose common stock (or equivalent) is publicly
traded, the Company shall undertake its commercially reasonable best efforts to
arrange for a roll over of the Option (to the extent not previously exercised)
into an option on publicly-traded common stock (or equivalent) of the successor
entity (or its publicly-traded parent), such that immediately after the
transaction, the ratio of the aggregate option Exercise Price to the aggregate
Fair Market Value of the securities then subject to the option is the same as it
was immediately before the transaction, and the excess of the Fair Market Value
of the securities then subject to the option over the aggregate option grant
price is the same as it was immediately before the transaction, and with the
roll-over option agreement otherwise containing terms and conditions that are no
less favorable to the Optionee than those that applied immediately prior to the
transaction.

(c) Adjustments. Adjustments specified in this Section relating to stock or
securities of the Company shall be made by the Board, whose determination in
that respect shall be final, binding, and conclusive. No fractional shares of
Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.

 

4



--------------------------------------------------------------------------------

8. General Restrictions. The Company shall not be required to sell or issue any
shares of Stock under the Option if the sale or issuance of such shares would
constitute a violation by the individual exercising the Option or by the Company
of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares subject to the Option
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the issuance or purchase of shares, the
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Option.
Specifically in connection with the Securities Act of 1933 (as now in effect or
as hereafter amended), unless a registration statement under such Act is in
effect with respect to the shares of Stock covered by the Option, the Company
shall not be required to sell or issue such shares unless the Company has
received evidence satisfactory to it that the holder of the Option may acquire
such shares pursuant to an exemption from registration under such Act. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act of 1933 (as now in
effect or as hereafter amended). The Company shall not be obligated to take any
affirmative action in order to cause the exercise of the Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that the Option shall not be exercisable unless and until the shares
of Stock covered by the Option are registered or are subject to an available
exemption from registration, the exercise of the Option (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

9. Withholding of Taxes. If the Company is obligated to withhold federal and
local income taxes and Social Security taxes to the extent that the Optionee
realizes ordinary income in connection with the exercise of the Option or in
connection with a disposition of any shares of Stock acquired by exercise of the
Option, then the Optionee agrees that the Company may withhold amounts needed to
cover such taxes from payments otherwise due and owing to the Optionee, and also
agrees that upon demand the Optionee will promptly pay to the Company any
additional amounts as may be necessary to satisfy such withholding tax
obligation.

10. Interpretation of this Agreement. All decisions and interpretations made by
the Board with regard to any question arising under this Agreement shall be
final, binding and conclusive on the Company and the Optionee and any other
person entitled to exercise the Option as provided for herein.

11. Governing Law. This Agreement is executed and delivered pursuant to and
shall be governed by the laws of the State of Delaware (but not including the
choice of law rules thereof).

12. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Option provided for herein, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

 

5



--------------------------------------------------------------------------------

13. Notice. Any notice under this Agreement shall be in writing and shall be
deemed effective if delivered in person, by courier service, or five days after
deposit in the U.S. Mail, postage prepaid, for delivery as registered or
certified mail, using the addresses provided by the Letter Agreement.

14. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

15. Amendment. No provision of this Agreement may be amended, nor may
application of any of its provisions be waived, without the prior written
consent of the Optionee and the Company.

16. Execution. This Agreement may be executed in any number of counterparts
which together will constitute one agreement. Signatures delivered via facsimile
(including, without limitation, by e-mail) shall be effective for all purposes.

17. Assignment. This agreement will be binding on and inure to the benefit of
the parties’ respective successors and permitted assigns, heirs and legal
representatives. The rights and obligations described in this Agreement may not
be assigned by either party without the prior consent of the other party.

18. Section 409A. The parties agree to use good faith efforts to ensure that the
Option and this Agreement will be administered in a manner so as to comply with
Section 409A of the Code and to use good faith efforts to amend this Agreement
when necessary to avoid the additional tax under Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

PHARMERICA CORPORATION BY:  

 

DATE:  

 

OPTIONEE

 

DATE:  

 

 

7